370 F.2d 568
Jerome S. MURRAY and Grace H. Murray, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 10670.
United States Court of Appeals Fourth Circuit.
Argued December 9, 1966.
Decided January 6, 1967.

On Petition to Review the Decision of the Tax Court of the United States.
Stanley Worth, Washington, D. C. (Scott P. Crampton, Joseph A. McMenamin and Korner, Doyle, Worth & Crampton, Washington, D. C., on brief), for petitioners.
Lawrence B. Silver, Attorney, Department of Justice (Mitchell Rogovin, Asst. Atty. Gen., Meyer Rothwacks and Fred R. Becker, Attorneys, Department of Justice, on brief), for respondent.
Before HAYNSWORTH, Chief Judge, and BRYAN and J. SPENCER BELL, Circuit Judges.
PER CURIAM:


1
This is a petition for review of a decision of the Tax Court finding that certain sales of real estate made by the husband were sales of capital assets, while other sales of real estate or of contractual interests in real estate, were of property held primarily for sale to customers in the ordinary course of Murray's business.


2
For the reasons stated by the Tax Court,1 we deny the petition. Judge Kern's opinion is entirely consistent with the subsequent decision of the Supreme Court in Malat v. Riddell, 383 U.S. 569, 86 S.Ct. 1030, 16 L.Ed.2d 102. Nothing in Malat requires a modification of the result in the Tax Court.


3
Affirmed.



Notes:


1
 Jerome S. Murray and Grace H. Murray v. Commissioner of Internal Revenue, T.C. Memo. 1965-148